UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Chilton Realty Income & Growth Fund (Class A: REIAX) (Class C: REICX) (Institutional Class: REIIX) SEMI-ANNUAL REPORT June 30, 2014 Chilton Realty Income & Growth Fund a series of the Investment Managers Series Trust Table of Contents Schedules of Investments 1 Statement of Assets and Liabilities 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 10 Expense Example 16 This report and the financial statements contained herein are provided for the general information of the shareholders of the Chilton Realty Income & Growth Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.chiltonrealtyfund.com Chilton Realty Income & Growth Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 97.5% CONSUMER, CYCLICAL – 3.7% HOTELS & MOTELS – 3.7% Hilton Worldwide Holdings, Inc.* $ Starwood Hotels & Resorts Worldwide, Inc. FINANCIAL – 93.8% REITS-APARTMENTS – 16.7% AvalonBay Communities, Inc. - REIT Camden Property Trust - REIT Essex Property Trust, Inc. - REIT UDR, Inc. - REIT REITS-DATA CENTERS/TECH – 9.7% American Tower Corp. - REIT CoreSite Realty Corp. - REIT CyrusOne, Inc. - REIT Digital Realty Trust, Inc. - REIT REITS-DIVERSIFIED – 1.9% Washington Real Estate Investment Trust - REIT REITS-HOTELS – 5.5% Hersha Hospitality Trust - REIT Host Hotels & Resorts, Inc. - REIT REITS-INDUSTRIAL – 7.9% Duke Realty Corp. - REIT EastGroup Properties, Inc. - REIT Prologis, Inc. - REIT REITS-OFFICE PROPERTY – 14.7% Boston Properties, Inc. - REIT Cousins Properties, Inc. - REIT Douglas Emmett, Inc. - REIT Hudson Pacific Properties, Inc. - REIT Vornado Realty Trust - REIT REITS-REGIONAL MALLS – 22.1% General Growth Properties, Inc. Glimcher Realty Trust - REIT Macerich Co. - REIT 1 Chilton Realty Income & Growth Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) REITS-REGIONAL MALLS (Continued) Simon Property Group, Inc. - REIT $ Tanger Factory Outlet Centers, Inc. - REIT Taubman Centers, Inc. - REIT Washington Prime Group, Inc. - REIT* REITS-SHOPPING CENTERS – 7.4% AmREIT, Inc. - REIT Kite Realty Group Trust - REIT Weingarten Realty Investors - REIT REITS-STORAGE – 7.9% Extra Space Storage, Inc. - REIT Sovran Self Storage, Inc. - REIT TOTAL COMMON STOCKS (Cost $17,606,507) Principal Amount SHORT-TERM INVESTMENTS – 1.7% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $340,892) TOTAL INVESTMENTS – 99.2% (Cost $17,947,399) Other Assets in Excess of Liabilities – 0.8% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 2 Chilton Realty Income & Growth Fund SUMMARY OF INVESTMENTS As of June 30, 2014 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks REITS-Regional Malls 22.1% REITS-Apartments 16.7% REITS-Office Property 14.7% REITS-Data Centers/Tech 9.7% REITS-Industrial 7.9% REITS-Storage 7.9% REITS-Shopping Centers 7.4% REITS-Hotels 5.5% Hotels & Motels 3.7% REITS-Diversified 1.9% Total Common Stocks 97.5% Short-Term Investments 1.7% Total Investments 99.2% Other Assets in Excess of Liabilities 0.8% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 3 Chilton Realty Income & Growth Fund STATEMENT OF ASSETS AND LIABILITIES As of June 30, 2014 (Unaudited) Assets: Investments, at value (cost $17,947,399) $ Receivables: Fund shares sold Dividends and interest Due from Advisor Prepaid expenses Prepaid offering costs Total assets Liabilities: Payables: Fund shares redeemed Distribution fees (Note 7) Shareholder servicing fees (Note 6) Fund accounting fees Auditing fees Administration fees Transfer agent fees and expenses Trustees' fees and expenses Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price1 Maximum sales charge (5.75% of offering price)2 Maximum offering price to public $ Class C Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price3 $ Institutional Class Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price $ See accompanying Notes to Financial Statements. 1 A Contingent Deferred Sales Charge (“CDSC”) of 1.00% will be charged on certain purchases of $1 million or more that are redeemed in whole or in part within 12 months of the date of the purchase. 2 On sales of $50,000 or more, the sales charge will be reduced and no initial sales charge is applied to purchases of $1 million or more. 3 A CDSC of 1.00% will be charged on purchases that are redeemed in whole or in part within 12 months of purchase. 4 Chilton Realty Income & Growth Fund STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2014 (Unaudited) Investment Income: Dividends $ Interest 41 Total investment income Expenses: Advisory fees Registration fees Transfer agent fees and expenses Administration fees Fund accounting fees Offering costs Legal fees Auditing fees Chief Compliance Officer fees Shareholder servicing fees (Note 6) Miscellaneous Custody fees Trustees' fees and expenses Shareholder reporting fees Insurance fees Distribution fees (Note 7) Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 5 Chilton Realty Income & Growth Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six For the Months Ended Period Ended June 30, 2014 (Unaudited) December 31, 2013* Increase in Net Assets from: Operations: Net investment income $ $
